Citation Nr: 1441843	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151, for a right eye disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from December 1952 to November 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal. 

In March 2012, the Board sought an expert medical opinion from an independent medical examination (IME).

In an August 2012 decision, the Board denied the claim for VA disability compensation under 38 U.S.C.A. § 1151, for a right eye disability.  The Veteran appealed the August 2012 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an April 2013 Order, the Court vacated the decision and remanded the claim to the Board for action consistent with the terms of the Joint Motion.

In February 2014, this matter was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that any additional right eye disability that resulted from the July 9, 2007, VA cataract extraction procedure and required additional surgeries, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment; or an event not reasonably foreseeable.

2.  On June 26, 2007, the Veteran provided his express, informed, and written consent to what a "reasonable health care provider" would have considered to be ordinary risks of treatment, prior to the July 9, 2007, VA surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a right eye disability have not been met. 38 U.S.C.A. §§ 1151 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2008 .

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Pursuant to the Board's February 2014 remand instructions,  a copy of the informed consent form signed by the Veteran on June 26, 2007, prior to the surgery performed on July 9, 2007, was obtained and associated with the record.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran maintains that disability compensation is warranted under 38 U.S.C.A. § 1151 on the basis of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during a surgical procedure he underwent on July 9, 2007.  He asserts that a July 9, 2007, VA cataract extraction procedure that required additional surgeries, was improperly executed and caused him to develop loss of vision in the right eye.  Most recently, in response to a March 2012 IME report, the Veteran claimed that VA was negligent because the clinicians failed to counsel him as to the risks of surgery and possible outcomes and complications of the procedure, thus there was no informed consent going into the surgery.  The Veteran also questioned the accuracy and authenticity of the reporting in the VA clinical treatment records.

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002). 

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2013). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).

VA treatment records show that on June 26, 2007, the Veteran signed an informed consent form for right eye cataract surgery to be performed on July 9, 2007.  

On July 9, 2007, the Veteran underwent a right eye cataract extraction with anterior virectomy.  The record shows that he had been counseled as to possible risks associated with the procedure pre-operatively.  During the surgery, the Veteran sustained a posterior capsule tear.  He was diagnosed with retained lens material and retinal detachment in the right eye.  On that day the Veteran was also provided with a cataract instruction sheet.  A July 12, 2007 operative report noted resuturing the cataract incision and replacement of the IOL behind the pupil.  Thereafter on July 20, 2007, the Veteran underwent pars plana virectomy, pars plana lensectomy, and retinal detachment repair.  The post-operative diagnosis was retained lens material with retinal detachment in the right eye.  Post-operative course was noted as uncomplicated and he was discharged home the following day. 

In August 2007, a private clinician noted retained lens material, a Descemet's membrane tear, and a rhegmatogenous retinal detachment, following the July 9, 2007, procedure.  The Veteran only had hand motion vision in the right eye and his prognosis was guarded.  In September 2007 the Veteran underwent right eye suture in the posterior chamber intraocular lens, and Descemet's stripping automated endothelial keratoplasty, in an attempt to improve and maintain useful vision in the Veteran's right eye. 

In October 2008, Dr. M.J. noted a history of cataract extraction in the right eye in July 2007, during which the Veteran developed a complication that resulted in additional surgical procedures, which resulted in loss of sight.  Right eye vision was hand motion only.  The Veteran also reported constant right eye pain.  Upon review of some of the Veteran's treatment records, Dr. M.J. noted that the Veteran's right eye surgery had been complicated by a lost nucleus that required repeated surgeries with no improvement in vision.  Dr. M.J. did not comment on whether there was fault or negligence on the part of the VA in furnishing surgical treatment. 

On VA examination in February 2009, the examiner noted that during the July 9, 2007, surgery there was a complication that caused nuclear lens material to be lost into the eye, requiring additional surgery to remove the nuclear material.  A second procedure caused retinal detachment.  After the surgeries, the cornea decompensated and a corneal transplant was performed in August 2007.  The examiner reported inability to perform visual field examination of the right eye due to the Veteran's poor vision, which was limited to hand motion only.  The examiner diagnosed cataract removal with lens implant, bilaterally.  The examiner indicated that the medical records showed that the Veteran was able to see out of the right eye prior to cataract surgery and the complications that followed.  The examiner opined that it was at least as likely as not that the Veteran incurred additional right eye disability which was the result of carelessness, negligence, lack of proper skill or error in judgment. 

In an addendum report in May 2009, the examiner added that while the majority of cataract surgeries take place without any residual problems, there was a percentage of surgeries that occurred with complications, as with any surgical procedure. Patients were made aware of those complications when cataract surgery was discussed pre-operatively.  The examiner cited to a medical article that outlined rare complications of cataract surgery, which included loss of vision, retinal detachment, cystoids macula edema, posteriorly dislocated lens material, and secondary cataracts.  The examiner indicated that there was no rationale, nor did the examiner have any proof or belief, that complications from cataract surgery were the result of carelessness, negligence, lack of proper skill or error in judgment. 

In light of the VA examiner's February and May 2009 contradictory opinion reports, in March 2012 the Board determined that an expert medical opinion from an independent specialist in ophthalmology was warranted in order to fully and fairly evaluate the claim.  Following a review of all of the relevant evidence, to include the lay statements of record and the medical evidence contained in the claims file, the ophthalmologist was asked to address the following questions:  

(1) Is it at least as likely as not that the Veteran sustained additional disability, to include loss of vision in the right eye, as a result of the right eye surgical procedures performed in July 2007?

(2) If so, is at least as likely as not that the proximate cause of the additional right eye disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in performing the July 2007 right eye surgeries or related treatment?

(3) Was the development of additional right eye disability a reasonably foreseeable result of the Veteran's July 2007 right eye surgeries or related treatment? 

In March 2012, an IME opinion report was obtained.  The ophthalmologist undertook a detailed review of the medical records of the Veteran's July 9, 2007, VA cataract extraction procedure and subsequent surgeries.  Initially, the ophthalmologist determined that the loss of vision in the right was at least as likely as not the result of the initial complicated surgical procedure and the subsequent course, to include retinal detachment and corneal decompensation.  However, the ophthalmologist determined that it was not likely that the proximate cause of the additional right eye disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the July 2007 right eye surgeries or related treatment.  The ophthalmologist further opined that the right eye disability was a foreseeable result of the Veteran's July 2007 right eye surgeries and treatment.  The development of additional right eye disability would be a foreseeable risk that a reasonable health care provider would have considered a possible outcome of the initial complicated surgery.  The ophthalmologist noted that the record documented that a preoperative evaluation was performed and informed consent from the Veteran was obtained.  At the time, it was noted that the Veteran's right eye vision had decreased and he had stopped night time driving.  A history of an uncomplicated left eye cataract surgery was also noted. 

The ophthalmologist reviewed the July 9, 2007, right eye operative report, which mistakenly noted that the procedure was performed on the left eye as opposed to the right eye, and indicated that at the point when the thin covering of the front portion of the normal lens of the eye was being opened, there was an extension or unplanned tear that led to the subsequent complications.  That complication, an anterior capsular tear, was a known complication of cataract surgery.  The procedure then endorsed the expected additional surgical manipulation to remove the gel that had shifted from the back of the eye to the front of the eye, known as an anterior viterectomy.  Following the completion of the gel clean up, an intraocular lens was inserted in the location of the eye that would be typical in a complicated setting such as that described in the surgical report.  The eye was then secured with stitches in the usual fashion.  The following day the Veteran presented with complaints of poor vision.  There was swelling of the cornea, which was a noted complication of a prolonged procedure such as the one Veteran had undergone the previous day.  On follow-up visit on July 12, 2007, the examination of the eye had changed and there was poor vision.  Accordingly, the wound was surgically corrected on that day and the intraocular lens was reposited back behind the pupil. The ophthalmologist opined that was the proper procedure for the clinical presentation.  Nine days after the initial procedure, the Veteran presented symptomatic for continued poor vision and high intraocular pressure, and was referred to a private clinic for evaluation.  Two days later he underwent surgery, followed by additional surgical procedures. 

The ophthalmologist opined that the complications encountered during the initial surgery occurred in all cataract surgeons' hands, and thus could happen to any medical provider performing the same procedure.  The best outcome under such circumstances would be that subsequent surgical procedures would allow retrieval of the lens material that was in the back of the eye without retinal detachment or swelling of the cornea.  However, retinal detachment or swelling of the cornea were possible outcomes following the initial complicated procedure.  The resulting retinal detachment with poor vision was an outcome that would normally have been discussed with the patient.  Other risks would also have been addressed, to include the need for additional surgery, swelling of the cornea, the risk of increased intraocular pressure, and the risk that the implant would not stay in its location. Finally, the ophthalmologist concluded that the corneal transplant procedure was indicated in the Veteran's case.  The record showed clarity of the cornea being established over time following the implant.

The Board considers the March 2012 IME opinion, indicating that the Veteran's additional right eye disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to be the most probative and persuasive evidence of record.  That opinion was based on a thorough review of the Veteran's claim folder and supported by a detailed rationale. Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).   Moreover, that IME opinion is consistent with the Veteran's VA pre-operative, operative and post-operative medical records, and private treatment records.  Those medical records are devoid of any subjective or objective findings of substandard outpatient or surgical care and instead show that the Veteran had been consistently apprised of the risks inherent in the procedures performed on July 9, 2007, and thereafter, and he gave his consent in advance of those procedures, as documented by the informed consent form in the record.  Furthermore, there are no other contrary competent medical opinions of record, as the contradictory medical opinion obtained before can speak neither for or against as that physician opined both for and against.

After a careful review of the record, the Board finds that the pertinent evidence, in particular the March 2012 IME opinion report, which the Board deems highly probative, shows that there was no additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment with respect to the Veteran's July 9, 2007, cataract extraction of the right eye, or in the follow-up treatment, to include subsequent surgical procedures rendered by VA.  Nor does that evidence show that VA has failed to exercise the degree of care that would be expected of a reasonable health care provider at any time.  On the contrary, that evidence shows that the July 9, 2007, procedures and subsequent complications, while regrettable, were not the fault of VA and VA healthcare providers complied with the proper standard of care. 

With regard to the issue of informed consent, the Veteran asserts that he was not counseled as to the risks and possible complications of his July 2007 cataract surgery.  However, a review of the recently obtained informed consent form, signed by the Veteran on June 26, 2007, prior to the July 9, 2007 surgery, rebuts his contentions.  The Veteran's signatures to the consent form was duly witnessed by a third party.  Interestingly, in a June 2014 statement, the Veteran stated that for his first surgery, referencing the July 9, 2007, surgery, he was given a consent form in which he did sign.  However, he contends that for his second surgery at the VA facility, he was not given a consent form.  The Board notes that the Veteran also signed a July 12, 2007, informed consent for that second surgery.  What is clear from the record is that VA health care providers complied with the informed consent requirements of 38 C.F.R. § 17.32, prior to the July 9, 2007, VA eye surgery, and the subsequent surgery.  38 C.F.R. § 3.361(d)(1)(ii).  The Veteran signed written informed consent forms on June 26, 2007, prior to surgery performed on July 9, 2007.  The written consent form detailed the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  38 C.F.R. § 17.32(c)-(d) (2013).  Thus, there is no probative support for the Veteran's assertion that VA's health care providers furnished surgical treatment without the Veteran's informed consent. 

On the issue of informed consent, the presumption of regularity may not be used to conclude that a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence supporting the presumption is a generic consent form that was filled out properly.  However, a physician's failure to advise a Veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  

However, the facts of the instant case show that the informed consent forms were detailed and specific, as opposed to generic, for the VA eye surgery performed.  They contained significantly more detail than a standard generic form and were focused on the eye surgery performed.  Specifically, the informed consent forms discussed the reasons for the eye procedure, what the specific procedure involved, the expected benefits of the procedure, the alternatives to treatment, and the known risks of the treatment.  As to known risks, the consent forms listed known risks, some of which the Veteran experienced post-surgery,  such as retinal detachment and dislocation of lens, development of glaucoma (high pressure within the eye), bleeding and/or infection inside or outside of eye, red or painful eye, ptosis (droopy eyelid), irregular pupil, secondary cataract, loss of depth perception, blurring of vision, double vision, blindness, loss of eye, choroidal effusion (swelling of layer under the retina), refractive changes (change in focus), macular pucker (wrinkling of retina), cystoid macular edema (swelling of the center of retina), loss of night vision peripheral vision distortion of vision or blind spots, corneal edema (swelling of the cornea) and need for a transplant to correct, need for additional treatment and/or surgery, loss of corneal clarity resulting in reduced vision, uveitis (inflammation of the tissues of the eye), and iris atrophy (wasting changes of the iris the colored part of the eye).  In summary, in the instant case, the Veteran provided VA with express, informed consent and signed a form that listed complications including those he experienced.  Thus, negligence cannot be established on the Veteran's unsubstantiated allegation of a lack of informed consent.  38 C.F.R. §§ 3.361(d)(1)(ii), 17.32 (2013).

Further, the evidence clearly shows that the Veteran had been informed of the risks inherent in the VA surgical procedures administered and he had undergone the procedures only after providing his express consent.  The IME report noted that the record documented that a preoperative evaluation was conducted and informed consent from the Veteran was obtained.  Retinal detachment or swelling of the cornea with poor vision were possible outcomes that would normally have discussed with the patient.  Other risks would also have been addressed, to include the need for additional surgery, swelling of the cornea, the risk of increased intraocular pressure, and the risk that the implant would not stay in its location. Moreover, the ophthalmologist noted that this was not the first time the Veteran underwent surgical removal of a cataract, as the records contained a history of an uncomplicated left eye cataract surgery. 

Again, the Board finds that the evidence does not show that there was an event not reasonably foreseeable in the Veteran's disability picture.  The ophthalmologist further opined that the right eye disability was a foreseeable result of the Veteran's July 2007 right eye surgeries and treatment.  The development of additional right eye disability would be a foreseeable risk that a reasonable health care provider would have considered a possible outcome of the initial complicated surgery.  As relevant to that point, foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The key is what a "reasonable health care provider" would have disclosed.  Schertz v. Shinseki, No. 11-2694 (Vet. App. Sep. 26, 2013).  In the present case, it is significant that in the IME, the physician noted that the complications the Veteran encountered are "well-known risks of cataract surgery" accordingly to the IME examiner and were actually noted in the informed consent forms as possible complications.  Thus, the evidence of record shows that a "reasonable health care provider" would have considered the specific complications the Veteran sustained to be ordinary risks of treatment, such that they were foreseeable complications of that eye surgery procedure.

The Board acknowledges that the VA examiner in February 2009 opined that it was at least as likely as not that the Veteran incurred additional right eye disability which was the result of carelessness, negligence, lack of proper skill, or error in judgment.  However, in an addendum report in May 2009, that examiner indicated that she did not have any proof or belief, that complications from cataract surgery, such as those developed by the Veteran, were the result of carelessness, negligence, lack of proper skill or error in judgment.  A medical opinion based on an inaccurate or contradictory factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds that the February 2009 VA examination report and addendum opinion are of little probative weight because the reports are at best confusing and contradictory, and thus do not show that it is at least as likely as not that any additional disability was the result of carelessness, negligence, lack of proper skill or error in judgment, or an event not reasonably foreseeable.  For that reason, the Board sought an independent medical opinion review of the claim.

While the Board is sympathetic to the Veteran's contentions that VA has been careless and negligent with regard to the care provided in relation to the July 9, 2007, surgical procedure and subsequent complications, such contentions are not  competent evidence.  The question presented is a complex medical question requiring specialized medical knowledge and training, and the Veteran is a layperson, lacking such expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Accordingly, his assertions that the July 9, 2007, VA cataract extraction procedure that required additional surgeries, and caused him to develop loss of vision in the right eye, was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, lack sufficient probative value to substantiate the claim.

The Board also notes that the acuity of a person's memory naturally wanes with the passages of time and for that reason, contemporaneous evidence is often given greater probative value than history as reported by a veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  The evidence shows that the Veteran was informed of the risks on June 26, 2007, over a week prior to undergoing right eye surgery in July 2007.  Also, the Veteran did not claim that he was not informed of the risks when he first filed his VA claim.  Rather, he focused on the unsuccessful outcome of the surgery.  He did not claim that he was not informed of the risks from his July 9, 2007, right eye surgery until a few years after his claim was first denied by the RO.  In addition, the Veteran now admits that he was provided with informed consent prior to his July 2007 right eye surgery.  For that reason, the Board finds that the probative value of the Veteran's statements as to lack of informed consent are greatly eroded by the passage of time and his recent admission, as shown by the medical evidence of record. 

In sum, the Board finds that the weight of the competent evidence demonstrates that that the Veteran's July 9, 2007, VA cataract extraction procedure which required additional surgeries and resulted in loss of vision in the right eye, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment.  Nor was the additional right eye disability shown to be the result of any event not reasonably foreseeable.  Therefore, compensation for benefits under 38 U.S.C.A. § 1151 is not warranted and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151, for a right eye disability, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


